OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 26, 1939. In this proceeding to discipline him for professional misconduct the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report.
The referee found the respondent guilty, inter alia, of the following misconduct: neglecting an estate matter in that he failed to file a Federal estate tax return, failed to move for an order fixing New York State estate tax, and deprived legatees of the benefit of prompt distribution of respective shares; failing to co-operate with the petitioner Grievance Committee in its investigation; and failing to comply with a duly ordered subpoena duces tecum of this court requiring him to produce the file in the estate matter.
*276After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. The respondent is guilty of the misconduct alleged. Petitioner’s motion to confirm the referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Gibbons, JJ., concur.